Citation Nr: 1010766	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  03-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a lung disorder, to 
include as secondary to in-service exposure to asbestos.  

3.  Entitlement to service connection for a prostate 
disorder.  

4.  Entitlement to service connection for a bilateral foot 
disability.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to June 
1967.  In addition, he had a period of active duty for 
training from March 1961 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In August 2006, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ).  A copy of 
the transcript of that hearing is of record.  

In November 2006, the Board determined that new and material 
evidence sufficient to reopen the Veteran's claim for service 
connection for PTSD had been received.  Thus, the Board 
granted that aspect of the Veteran's appeal.  Also, at that 
time, the Board remanded the de novo issue of entitlement to 
service connection for PTSD-as well as the remaining claims 
on appeal-to the RO, through the Appeals Management Center 
(AMC), in Washington, D.C., for further evidentiary 
development.  Following completion of the actions requested 
therein, as well as a continued denial of the issues 
remaining on appeal, the AMC, in October 2009, returned the 
Veteran's claims folder to the Board for further appellate 
review.  



The issues of entitlement to service connection for lung 
disorder and for a psychiatric disability other than PTSD are 
addressed in the REMAND portion of the decision below and are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A chronic eye disorder was not shown in service or until 
many years thereafter, and the currently-diagnosed 
nonsurgically significant bilateral cataracts and dry eye 
syndrome are not shown to be associated with the Veteran's 
active duty.  

2.  A prostate disorder was not shown in service or until 
many years thereafter, and the currently-diagnosed benign 
prostate hypertrophy (BPH) is not shown to be associated with 
the Veteran's active duty.  

3.  A bilateral foot disability was not shown in service or 
until many years thereafter, and the currently-diagnosed 
gout, hallux abducto valgus (HAV), pes planus, and right 
second digit hammertoes are not shown to be associated with 
the Veteran's active duty.

4.  A verified stressor has not been established and PTSD is 
not currently shown on VA examination.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  

2.  A prostate disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).  


3.  A bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claim (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the Veteran was informed of the criteria 
for establishing his service connection claims by the 
following pre-decisional letters:  March 2001 (eye 
disability), March 2002 (prostate), May 2003 (bilateral foot 
disability), and November 2006 (PTSD).  Such correspondence 
also informed him that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the November 2006 letter notified the Veteran of 
the type of evidence necessary to establish a rating and an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  
To the extent that this document was issued after the initial 
adjudication and denial of the service connection issues 
adjudicated herein, the timing defect was cured by the RO's 
subsequent re-adjudication of these claims and issuance of a 
statement of the case (regarding the lung disorders claim) in 
July 2009 and a supplemental statement of the case (SSOC) 
(concerning the remaining issues on appeal) in September 
2009.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  


In the present case, the record reflects that VA has made 
reasonable efforts to obtain service treatment records and 
service personnel records, as well as reports of relevant 
post-service treatment.  The Veteran has been accorded VA 
examinations pertinent to his PTSD and eye claims.  He also 
testified at a hearing conducted before the undersigned VLJ.  

The Board acknowledges that the Veteran has not been accorded 
VA examinations relevant to his prostate and foot claims.  
However, as the Board will discuss in further detail in the 
following decision, his diagnosed prostate and foot 
disabilities were not first found until many years after his 
discharge from active duty and have not been found to be in 
any way related to such service.  Thus, a remand to accord 
the agency of original jurisdiction an opportunity to 
schedule the Veteran for VA examinations relevant to these 
claims is not required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Indeed, the Veteran was notified and aware of the evidence 
needed to substantiate the service connection claims 
adjudicated herein, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
him and VA in obtaining such evidence.  The Veteran has 
actively participated in the claims process by submitting 
argument and evidence.  Therefore, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication of this appeal or to 
cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 
121.  Thus, any such error is harmless and does not prohibit 
consideration of the service connection claims adjudicated 
herein.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

II.  Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issue adjudicated herein and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

	A.  Eye

Service treatment records indicate that in November 1965 the 
Veteran sustained a flash from a welder.  The service 
treatment records, however, are negative for complaints of, 
treatment for, or findings of a chronic eye disorder.  Only 
refractive error throughout the Veteran's active duty has 
been shown.  

According to post-service medical records, in October 1994, 
the Veteran complained of blurred vision.  A chronic eye 
disability was not shown, however, until December 2004.  A 
private eye examination completed at that time showed corneal 
scars, corneal haze, and elastoid changes of both eyes-in 
addition to the Veteran's refractive error (presbyopia).  

A VA eye consultation evaluation completed in September 2006 
showed refractive error (bilateral presbyopia), nonsurgically 
significant bilateral cataracts, and dry eye syndrome.  
Additionally, optic neuropathy was suspected at VA eye 
evaluations conducted in November and December 2006 and in 
October 2007.  [Due to the Veteran's unwillingness to 
complete recommended specialized testing of his eyes in June 
2009, however, any optic neuropathy that he may have could 
not be confirmed.]  

To the extent that the Veteran has a refractory error, the 
Board notes that congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  Such conditions are part of a life-
long defect and are normally static conditions which are 
incapable of improvement or deterioration.  See VAOGCPREC 67-
90 (1990).  Therefore, a claim on the basis of refractory 
error of the eyes must necessarily be denied.  

As this discussion illustrates, chronic eye disability was 
not shown until more than 35 years after the Veteran's 
discharge from active duty.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Board acknowledges the Veteran's contentions that the 
welder flash that he sustained to his eyes during service has 
caused him to develop eye pathology manifested by blurred 
vision.  While the Veteran is competent to report symptoms, 
the matter of the etiology of his currently diagnosed eye 
disorder requires medical expertise to determine.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Thus, as a lay person, the Veteran is not competent to offer 
an opinion on medical causation, and the Board may not accept 
his unsupported lay speculation with regard to this matter.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
treatment for, or findings of, chronic eye symptomatology in 
the service treatment records after the November 1965 welder 
flash to the Veteran's eyes.  In fact, the June 1967 service 
separation examination demonstrated that the Veteran's eyes 
were normal-except for the need for glasses to correct his 
vision.  Such is highly probative that a chronic eye 
disability was not shown in service.  

Indeed, post-service medical records do not reflect objective 
findings of a chronic eye disability until more than 35 years 
after the Veteran's discharge from active duty.  Further, he 
did not file a claim for service connection for an eye 
disability until January 2000, more than 30 years after his 
discharge from active duty.  

The Board finds the fact that the Veteran did not require 
continuing eye treatment following his welder flash injury 
for the remaining 11/2 years of service, and his normal 
separation examination (other than refractive error), to be 
more probative than his contentions concerning the continuing 
nature of eye complaints.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence).  

Moreover, the claims file contains no competent medical 
evidence associating the currently-diagnosed nonsurgically 
significant bilateral cataracts and dry eye syndrome with the 
Veteran's active duty.  In this regard, the Board 
acknowledges that, at the September 2006 VA eye consultation, 
the Veteran reported that his last eye doctor had confirmed 
that his decreased vision was "likely due to . . . [his 
history of] welding."  Indeed, in a December 2004 letter, a 
private physician opined that the Veteran's corneal scars, 
corneal haze, and elastoid changes were "possibly related to 
[his] history of [a] welder's flash."  Significantly, 
however, the doctor's use of the word "possibly" clear 
renders his opinion a speculative one.  Further, the 
physician provided no rationale for any such possible 
association.  In addition, no chronic eye pathology was shown 
until more than 35 years after the Veteran's discharge from 
service.  [As previously discussed herein, the Veteran was 
discharged from active duty in June 1967, and his corneal 
scars, corneal haze, and elastoid changes were not found 
until December 2004.]  In light of these facts, the Board 
does not find the private physician's speculative opinion to 
be probative.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Of significance to the Board in this matter is the fact that 
the Veteran has refused specialized eye testing.  Indeed, as 
explained by the June 2009 VA ophthalmologist, without the 
results of such testing, the exact nature of the Veteran's 
eye problems cannot be determined and, without a diagnosed 
eye disability, an opinion as to the etiology of any such 
disorder cannot be given.  Id.  See also Wood v. Derwinski, 1 
Vet. App. 191 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court held that VA's duty to assist is 
not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  Consequently, the Board finds that the 
medical evidence of record is more probative than the 
contentions as to onset and etiology of the Veteran's eye 
pathology rendered decades after service.  

Thus, based on this evidentiary posture, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for an eye disorder.  The 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

	B.  Prostate

Service treatment records are negative for complaints of, 
treatment for, or findings of a prostate disorder.  The June 
1967 separation examination demonstrated that the Veteran's 
genitourinary system was normal.  

The VA general medical examination conducted in June 1997 
provided no evidence of prostate pathology.  In fact, the 
examiner concluded that the examination was within normal 
limits.  

Rather, according to post-service medical records, in October 
1994, the Veteran was treated for an enlarged prostate.  An 
outpatient treatment record dated in March 1999 notes an 
apparent initial diagnosis of BPH.  However, a May 2003 
medical report indicates that the Veteran has had BPH for the 
past 10 years.  Subsequent medical records reflect continued 
treatment for, and evaluation of, BPH but no other prostate 
disorder.  

As this discussion illustrates, BPH was not shown until more 
than 25 years after the Veteran's discharge from active duty.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  
See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

The Board acknowledges the Veteran's contentions that he has 
developed a prostate disorder as a result of his active 
duty-including in particular not eating proper food during 
service.  While the Veteran is competent to report symptoms, 
the matter of the etiology of his diagnosed BPH requires 
medical expertise to determine.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay 
person, the Veteran is not competent to offer an opinion on 
medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
treatment for, or findings of, prostate symptomatology in the 
service treatment records.  In fact, the June 1967 service 
separation examination demonstrated that the Veteran's 
genitourinary system was normal.  Such is highly probative 
that a prostate disorder was not shown in service.  

Indeed, post-service medical records do not reflect objective 
findings of a prostate disorder until more than 25 years 
after the Veteran's discharge from active duty.  
[Specifically, as noted herein, his BPH was first shown no 
earlier than 1993.]  Further, he did not file a claim for 
service connection for a prostate disability until February 
2002, approximately 35 years after his discharge from active 
duty.  


The Board finds the fact that the Veteran did not require 
prostate treatment during service or until more than 25 years 
after his discharge from active duty, to be more probative 
than his contentions concerning the continuing nature of 
prostate complaints.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence).  

Moreover, the claims file contains no competent medical 
evidence associating the currently-diagnosed BPH with the 
Veteran's active duty.  Consequently, the Board finds that 
the medical evidence of record is more probative than the 
contentions as to onset and etiology of the Veteran's 
prostate pathology rendered decades after service.  

Thus, based on this evidentiary posture, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for a prostate disorder.  The 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

	C.  Feet

Service treatment records are negative for complaints of, 
treatment for, or findings of a bilateral disability.  The 
June 1967 separation examination demonstrated that the 
Veteran's feet were normal.  

The VA general medical examination conducted in June 1997 
provided no evidence of foot pathology.  In fact, the 
examiner concluded that the examination was within normal 
limits.  

Rather, according to post-service medical records, in 
September 1999, the Veteran was treated for gout and hallux 
abducto valgus (HAV).  In October 2002, he received treatment 
for pes planus, right HAV, and right second digit hammertoes.  
Subsequent medical records reflect continued treatment for 
these conditions.  

Clearly, as this discussion illustrates, a foot disability 
was not shown until more than 30 years after the Veteran's 
discharge from active duty.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  See also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

The Board acknowledges the Veteran's contentions that he has 
developed a foot disability as a result of his active duty-
including in particular because he was not given proper boots 
during service.  While the Veteran is competent to report 
symptoms, the matter of the etiology of his diagnosed gout, 
HAV, pes planus, and right second digit hammertoes requires 
medical expertise to determine.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay 
person, the Veteran is not competent to offer an opinion on 
medical causation, and the Board may not accept his 
unsupported lay speculation with regard to this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board is the absence of any 
treatment for, or findings of, foot symptomatology in the 
service treatment records.  In fact, the June 1967 service 
separation examination demonstrated that the Veteran's feet 
were normal.  Such is highly probative that a foot disability 
was not shown in service.  

Indeed, post-service medical records do not reflect objective 
findings of a foot disorder until more than 30 years after 
the Veteran's discharge from active duty.  Further, he did 
not file a claim for service connection for a foot disability 
until December 2002, approximately 35 years after his 
discharge from active duty.  

The Board finds the fact that the Veteran did not require 
foot treatment during service or until more than 30 years 
after his discharge from active duty, to be more probative 
than his contentions concerning the continuing nature of foot 
complaints.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
1337 (Fed. Cir. 2006) (the lack of contemporaneous medical 
records may be a fact that the Board can consider and weigh 
against a veteran's lay evidence).  

Moreover, the claims file contains no competent medical 
evidence associating the currently-diagnosed gout, HAV, pes 
planus, and right second digit hammertoes with the Veteran's 
active duty.  Consequently, the Board finds that the medical 
evidence of record is more probative than the contentions as 
to onset and etiology of the Veteran's foot pathology 
rendered decades after service.  

Thus, based on this evidentiary posture, the Board finds that 
the preponderance of the evidence in this case is against the 
claim for service connection for a foot disability.  The 
benefit-of-the-doubt rule does not apply, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

	D.  PTSD

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  

In the present appeal, the Veteran contends that a close 
friend and fellow serviceman was killed by hanging in 
Thailand in the summer of 1966, that he was standing next to 
another fellow serviceman who was stabbed in the abdomen by a 
civilian also in the summer of 1966, that while on guard duty 
at the Cambodian border he had to hide behind the tire of a 
tractor to avoid enemy fire, and that another close friend 
and fellow serviceman was killed by enemy fire in Vietnam in 
1969.  [The Veteran was discharged from service in 1967].

Unfortunately, despite multiple requests for more specific 
information, the Veteran has not been able to provide more 
specific information regarding any of his purported 
in-service stressors (to include particular dates and 
locations of the events and the names of the persons 
involved).  Indeed, in October 2007, the appropriate 
corroborating agency explained that it does not maintain the 
documents necessary to verify the Veteran's purported 
in-service stressors.  This agency directed VA to the United 
States Army Crime Records Center (USACRC).  However, in 
February 2008, the USACRC explained that it does not keep 
records more than 40 years old and that the documents that it 
does maintain do not confirm the Veteran's purported 
in-service stressors.  

Further, the vagueness of the Veteran's stressors has 
rendered any further attempts to corroborate his purported 
in-service stressors futile.  In addition, his available 
service personnel records do not substantiate these purported 
events.  

Moreover, and of particular significance to the Board is the 
fact that medical reports of record do not provide a current 
diagnosis of PTSD.  In this regard, the Board acknowledges 
that various VA medical records dated since 1996 indicate 
that the Veteran attends PTSD group therapy sessions, that 
his medical history includes PTSD, that he has received some 
positive PTSD screenings, and that outpatient mental status 
evaluations have provided findings of PTSD.  

Significantly, however, at the most recent psychiatric 
evaluation that the Veteran has undergone in June 2009, the 
examiner concluded (after reviewing the claims folder) that, 
while some prior examinations had provided findings of PTSD, 
the current evaluation showed only a depressive disorder not 
otherwise specified.  The June 2009 VA examiner explained 
that the stressors, as presented by the Veteran at the 
examination, "mostly centered in the areas of disagreement 
with his chain of command and feelings of being 
unappreciated."  The Veteran's other purported stressors, 
according to the examiner, "fall . . . well short of 
confirming the genesis and/or presence of PTSD."  The claims 
folder contains no subsequent psychiatric examinations.  

Based on the lack of a verified stressor and a current 
determination by the current VA examiner that the Veteran 
does not suffer from PTSD, the Board finds that the 
preponderance of the evidence is against the claim and 
service connection for PTSD is denied.  

In reaching the conclusions above with respect to all issues 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for an eye disorder is denied.  

Service connection for a prostate disorder is denied.  

Service connection for a bilateral foot disability is denied.  

Service connection for PTSD is denied.  


REMAND

The Board acknowledges that the agency of original 
jurisdiction has not adjudicated a claim for service 
connection for a psychiatric disability other than PTSD.  
Significantly, however, the Court has held that a claim for 
service connection for psychiatric symptoms should not be 
limited to consideration of a specific diagnosis where the 
pleadings and evidence suggest a claim of broader scope.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As previously discussed herein, various mental status 
evaluations-including the most recent VA psychiatric 
examination that the Veteran underwent in June 2009-provide 
a diagnosis of a depressive disorder not otherwise specified.  
Of further significance in this matter is the fact that the 
June 2009 VA examiner appears to associate this disorder with 
the Veteran's service.  Specifically, the examiner stated 
that "[t]he [V]eteran's main issue has been of [a] mood 
disorder or depressive disorder, not otherwise specified, 
which is considered to be at least as likely as not linked to 
service."  In this regard, the Board notes that service 
treatment records reflect treatment for an anxiety reaction 
in August 1966 and that service personnel records indicate 
several episodes of disciplinary actions.  Based on this 
evidentiary posture, the Board concludes that it has 
jurisdiction of the issue of entitlement to service 
connection for a psychiatric disability other than PTSD.  
Clemons, supra.  

Importantly, however, the June 2009 VA examiner also opined 
that the Veteran's depressive disorder is "mostly related to 
. . . [his] current physical difficulties and overall life 
situation."  In light of these conflicting opinions, the 
Board concludes that a remand of this issue is necessary.  
Specifically, on remand, the Veteran should be accorded an 
opportunity to undergo a VA psychiatric examination.  The 
purpose of that evaluation is to determine, to the extent 
possible, the etiology of the Veteran's depressive disorder.  

With respect to the Veteran's claim for a lung disorder, 
service treatment records reflect the Veteran was seen in 
June 1966 complaining of coughing up blood three days 
previously and that morning.  Chest was clear on examination.  
A chest x-ray was normal.  He was seen for an upper 
respiratory infection with productive cough in February 1967.  
The remainder of the service treatment records are negative 
for complaints of, treatment for, or findings of a chronic 
respiratory disorder.  In fact, the separation examination 
conducted in June 1967 demonstrated that the Veteran's lungs 
and chest were normal.  

The first competent evidence of lung pathology is dated in 
September 1993, when the Veteran was treated for bronchitis.  
However, a VA general medical examination conducted in June 
1997 demonstrated normal and symmetric chest expansion, lungs 
which were clear to percussion and auscultation, and no 
dyspnea, wheezing, or cough.  Also, an April 1998 VA 
outpatient evaluation was negative for chronic obstructive 
pulmonary disease (COPD).  

Subsequent medical records reflect treatment for, and 
evaluation of, bacterial bronchitis (February 1995) and URIs 
(March 1995, April 1997, December 1997, 
and January 1998).  When the Veteran sought treatment for 
shortness of breath on exertion in April 2000, COPD was 
suspected "given a long history of smoking and history of 
asbestos exposure."  This diagnosis, however, could not be 
confirmed because the Veteran was unable to complete 
pulmonary function testing.  

Subsequent medical records reflect treatment for, and 
evaluation of:  an URI (June 2001), an acute URI (September 
2001), a mild URI (October 2001), an acute URI (December 
2001), calcifications in the right hilar region (by 
radiographic films) which were consistent with an old 
granulomatous disease (February 2002), moderate restrictive 
ventilatory defect (by pulmonary function testing (March 
2002), a history of COPD (May 2002 and August 2003), and 
acute URIs (July 2004, March 2006, and May 2007).  The most 
recent medical evidence of record, which is dated in April 
2009, provides an impression of an acute URI not otherwise 
specified.  

As the Veteran was seen in service for respiratory complaints 
and has evidence of current lung problems, the Board finds a 
VA examination is necessary.   38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges the Veteran's contentions that he 
developed a lung disorder as a result of his service, 
including in particular his purported in-service exposure to 
asbestos.  If the Veteran is shown to currently suffer from 
an asbestos-related disease, the Veteran should be asked to 
provide specific information as to his history of asbestos 
exposure before, during, and after service.  In addition any 
development deemed necessary to verify in-service asbestos 
exposure should also be conducted. 

Also on remand, ongoing medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of psychiatric 
treatment and treatment for respiratory 
conditions that the Veteran may have 
received at the VA Medical Center in 
Baltimore, Maryland since April 2009.  
Associate all such available records with 
the claims folder.  If any such reports are 
not available, that fact should be noted in 
the claims folder.  

2.  Then, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability other than PTSD and for an 
opinion as to whether any such currently 
diagnosed disorder is related to service.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For any psychiatric disability other than 
PTSD diagnosed on examination, express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active duty 
(including the in-service episode of 
treatment for an anxiety reaction in 
August 1966).  Complete rationale should 
be given for all opinions.  

3.  Schedule the Veteran for a VA 
respiratory examination to determine the 
current nature of any chronic lung 
disorder and to obtain an opinion as to 
whether such disorder is possibly related 
to service.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any chronic 
lung disorder identified.  The examiner 
should specifically indicate whether the 
Veteran suffers from a pulmonary disease 
related to asbestos exposure.  For any 
lung disorder diagnosed, the examiner 
should provide an opinion as to whether 
the disorder arose during service or is 
otherwise related to military service.  A 
complete rationale for all opinions 
expressed should be provided. 

4.  If the Veteran is diagnosed with an 
asbestos-related pulmonary disease, the 
Veteran should be asked to provide 
specific information as to his history of 
asbestos exposure before, during, and 
after service.  In addition, any 
development deemed necessary to verify in-
service asbestos exposure should also be 
conducted.

5.  Following completion of the above, 
adjudicate the issues of entitlement to 
service connection for a psychiatric 
disability other than PTSD and for service 
connection for a lung disorder.  If the 
decisions remain adverse, the Veteran 
should be provided with supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


